Case 1:20-cv-24731-PCH Document 1 Entered on FLSD Docket 11/17/2020 Page 1 of 3




                     U N IT ED S TAT ES D I S T RI C T COU RT
                     S O U T HE RN D I STR I CT O F FL O RI DA
                             Case No. ____________________


 KREIHELLE ROBERTS,
       Plaintiff,
 vs.
 CARNIVAL CORPORATION,
       Defendant.
 _____________________________/

                                    C OM P L A INT

       Plaintiff, KREIHELLE ROBERTS, sues Defendant, CARNIVAL
 CORPORATION, and alleges:

                                  A. Case Summary
       1.     This is a personal-injury/negligence case brought by a cruise-ship
 passenger against a cruise line for injuries sustained when her ship allided with
 another ship.

                          B. Basis for Jurisdiction and Venue
       2.     This case falls within the Court’s maritime jurisdiction because:
              (a) the allision occurred on navigable waters, and
              (b) the allision bore a significant relationship to traditional maritime
              activity.
       3.     The passenger ticket the Defendant sold the Plaintiff contains a forum-
 selection clause requiring actions such as this to be filed in Miami in the United
 States District Court for the Southern District of Florida.

                                   C. Maritime Law
       4.     This case is governed by the general maritime law.
Case 1:20-cv-24731-PCH Document 1 Entered on FLSD Docket 11/17/2020 Page 2 of 3




                              D. One Count of Negligence
          5.    On or about December 20, 2019, the Plaintiff was a fare-paying
 passenger on the Carnival Glory, a cruise ship owned and operated by the
 Defendant.
          6.    At that time and place, the Defendant owed the Plaintiff a duty of
 reasonable care under the circumstances.
          7.    At that time and place, while the Glory was maneuvering into the port
 of Cozumel, Mexico, the Defendant breached its duty of care toward the Plaintiff
 when its employees, while operating within the course and scope of their
 employment, crashed the Glory into another Carnival cruise ship, the Carnival
 Legend, which was tied up at dock.
          8.    At the time of this allision, the Glory was operating under its own
 power.
          9.    At the time of this allision, the Glory allided with a stationary object—
 the Carnival Legend.
          10.   A presumption exists that the crew operating the Glory were negligent,
 as “the Oregon Rule creates a rebuttable presumption of fault against a moving
 vessel that, under its own power, allides with a stationary object.” Superior Const.
 Co. v. Brock, 445 F.3d 1334, 1339 (11th Cir. 2006).
          11.   The force of the allision knocked the Plaintiff down, causing injury to
 her hand and eye.
          12.   The Defendant’s negligence caused the Plaintiff bodily injury and
 resulting pain and suffering, disability, physical impairment, disfigurement, mental
 anguish, inconvenience, loss of capacity for the enjoyment of life, expense of
 hospitalization, medical and nursing care and treatment, and aggravation of a
 previously existing condition. The losses are either permanent or continuing and the
 Plaintiff will suffer these losses in the future.
          13.   The Plaintiff has performed all conditions precedent to be performed
 by her, or the conditions have occurred.



                                              2
Case 1:20-cv-24731-PCH Document 1 Entered on FLSD Docket 11/17/2020 Page 3 of 3




       Therefore, the Plaintiff demands judgment for money damages against the
 Defendant.

                              E. Request for Jury Trial
       The Plaintiff demands a jury trial. As to those issues that are not triable by a
 jury, the Plaintiff respectfully requests a jury trial under Rule 39 of the Federal
 Rules of Civil Procedure.

 Dated: November 17, 2020                Respectfully submitted,
                                         David W. Singer (Fla. Bar No. 306215)
                                         dsingeresq@aol.com
                                         Peter G. Walsh (Fla. Bar No. 970417)
                                         pwalsh@1800askfree.com
                                         David W. Singer & Associates PA
                                         1011 South Federal Highway
                                         Hollywood, FL 33020
                                         T: 954-920-1571
                                         Attorneys for Plaintiff, Kreihelle Roberts




                                            3
